DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 24, and their dependents thereof, are allowed because the closest prior art, ZENG (US Pub No. 2021/0043002) discloses object annotation method and apparatus, movement control method and apparatus, device, and storage medium, Hirvonen et al. (US Pub No. 2005/0270286) discloses method and apparatus for classifying an object, either alone or in combination, fail to disclose a method of determining one or more sizes of one or more objects, the method comprising: obtaining a bounding region identifying a first object detected in an image; obtaining a map including a plurality of map points, the plurality of map points corresponding to one or more reference locations in a three-dimensional space; associating the bounding region identifying the first object with at least one map point of the plurality of map points included in the map; and determining, using the bounding region and the at least one map point, an estimated three-dimensional position and an estimated size of the first object detected in the image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC HUU DOAN whose telephone number is (571)272-7920. The examiner can normally be reached 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LESTER KINCAID can be reached on 571-272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUOC H DOAN/Primary Examiner, Art Unit 2646